Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 DETAILED ACTION
Claim 1-18 are pending and are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of the following species in their response dated 03/08/2022  is acknowledged.
Specie 1: Compound: Fezegapras, compound of claim 10
Specie 2: Arthritis   
Examination of the claims are conducted to the extent they read on the elected species. 
Claims 1-18 are under examination and the requirement for restriction is made final.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/08/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for inhibition of Nitric oxide production and inhibition of PGE2 , comprising administering to the patient a pharmacologically effective amount of specific compounds of formula II as recited in instant claim 9, does not reasonably provide enablement for a method for the prevention and treatment of the full scope of inflammatory disorders, with each and every compound recited in instant claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the 
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   


    PNG
    media_image1.png
    233
    336
    media_image1.png
    Greyscale
with the variables as defined in the claims.
The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

 Breadth of claims: 
 The claims are broader than the disclosure.  The claims encompass the prevention  and treatment of any inflammatory disorder comprising administration of each and every compound encompassed by the compound of formula II.
The breadth of the claims is extensive.  The term "prevention' can be construed broadly as either prevention of the increase in clinically evident symptoms of the of any 
Scope of the compounds: The instantly claimed compound of formula II encompasses several hundreds of compounds with the permutations and combinations of the different variables. 
Scope of the disease:
  The scope of treating inflammation generally is extraordinarily broad. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. It is one of the most pervasive of all body processes. Inflammation is a very general term which encompasses a huge variety of specific processes. 
	Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils.   Chronic inflammation or "late-phase inflammation" is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is 
For example inflammatory diseases encompasss the following different types in addition to many more.
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Its numerous forms include acute suppurative otitis media, chronic tubotympanic suppurative otitis media, chronic atticoantral suppurative otitis media, acute nonsuppurative otitis media, chronic serous otitis media, chronic mucoid otitis media, allergic seromucinous otitis media, exudative transudative otitis media, catarrhal serous otitis media, allergic otitis media and chronic purulent otitis media.
Cystitis is any inflammation of the bladder, often caused by bacteria. Two ordinary types  are eosinophilic and tuberculous cystitis. Interstitial cystitis (IC) is a particularly severe form, an inflammation of the bladder wall which may include Glomerulations. The origins and mechanism are largely unknown, and it isn’t even clear whether there is just one form of the disease or several.  There is no actual pharmaceutical treatment for the disease itself, although a few drugs can give some relief of symptoms, specifically Elmiron and DMSO.

Cholecystitis is gallbladder inflammation usually caused by a gallstone that cannot pass through the cystic duct. In those cases, it normally cannot be treated by pharmaceuticals but instead the gallbladder is removed. Cholecystitis without the formation of gallstones, called acalculous cholecystitis, is caused by bacteria such as Salmonella, Staphylococcus, Streptococcus (as part of scarlet fever), and leptospirosis, and thus may be treatable by treating the underlying infectious agent. Acute inflammation of the gall bladder can also arise from typhoid; treatment is with antibiotics.
Arthritis is general term denoting group of conditions involving damage to the joints of the body, and may or may not involve inflammation of other parts of the body such as the nails.
Pharyngitis  is infection and inflammation of the throat (including the nasopharynx, uvula, and soft palate)and tonsillitis is of the tonsils. These are caused by a variety of viruses (adenoviruses, influenza viruses, parainfluenza viruses, Epstein-Barr virus, enteroviruses, Herpes simplex virus), mycoplasmas (e.g. Mycoplasma pneumoniae), and bacteria (Group A Beta Hemolytic Streptococci (GABHS),  
Chronic Obstructive Pulmonary Disease (COPD) is a slowly progressive disease of the airways that is characterized by a gradual loss of lung function. COPD includes chronic obstructive Bronchitis (which involves inflammation and eventual scarring of the bronchi) and emphysema (enlargement and destruction of the alveoli).  
Asthma is a family of disorders the most important of which are extrinsic asthma (an allergic disorder mediated by IgE, generally considered an immune disorder), and intrinsic asthma (non-allergic, generally a response to irritants such as smog or cigarette smoke, but also can arise from some infections, such as forms of sinusitis, or from gastrointestinal reflux)
Another disease characterized by lung inflammation is Cystic fibrosis (CF), characterized by an abnormality in the glands that produce sweat and mucus. It is chronic, progressive, and is usually fatal
Myocarditis is an inflammation of the muscular middle layer of the heart (myocardium) Viruses, bacteria, and noninfectious diseases can cause it.
Glossitis is inflammation of the tongue.  
Meningitis is the inflammation of the meninges—the surrounding 3-layered membranes of the brain and spinal cord, and the fluid it is bathed in, (CSF). It can be caused by virtually any known infectious agent.
Myelitis is any inflammation of the spinal cord.
Dactylitis is an inflammatory affection of the fingers.

Inflammation in the brain is a significant  component of some important neurodegenerative conditions, including Alzheimer's Disease, AIDS dementia, Pick’s Disease, Parkinson’s Disease, and Huntington’s Disease
Hemorrhoids is an enlarged or varicose condition of the hemorrhoidal veins and tissues around the anus, either internal or external
Rosacea classically presents with patchy flushing and redness and inflammation, particularly on the cheeks, nose, forehead, and around the mouth.
Inflammation can arise from the eruption of teeth in a child (teething).
Inflammation of the nails can arise from chronic paronychia, fungus (especially Candida albicans), trauma, impaired circulation, and dermatitis.
Bright's disease (or glomerulonephritis) is inflammation of the glomeruli and the nephrons
Thyroiditis is an inflammation of the thyroid gland, and takes three forms.
Stomatitis, inflammation of the mouth, and mucositis, inflammation of the mucosa can arise from sources as diverse as Candida albicans, dentures, chemotherapy and radiation therapy to the head, neck or mouth ("Radiation mucositis")
Pancreatitis is inflammation of the pancreas and can arise from abdominal trauma, or the formation of gallstones that obstruct the common bile duct.
Neuroretinitis is a type of inflammation of the retina.
Gastritis is inflammation to the stomach lining.
Prostatitis, inflammation of the prostate, comes in several different forms.

Psoriasis is a chronic, and recurrent inflammatory disease of the skin characterized by circumscribed, erythematous, dry, scaling plaques.
The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for inflammation.
It should be noted that determining that a disorder is an inflammatory one is sometimes not an easy task.  For example, it has taken decades of research to discover that the destruction of the central area of the retina, which is the hallmark of age-related macular degeneration, actually arises out of an inflammatory process, involving the Complement Pathway. This only became well established in 2005. It is entirely possible that a majority of disorders presented considered idiopathic --- including many untreatable disorders --- are in fact inflammatory disorders. An ongoing example of this difficulty is the question of insulin resistance, the underlying disorder in Type II Diabetes Mellitus and Metabolic Syndrome, and possibly a few other disorders as well. The inflammation hypothesis says that the enlarged fat cells drawn in macrophages, which excrete pro-inflammatory cytokines IL-6, α-TNF, and IL1-, which via their receptors activate JNK to block IRS-1. There is significant evidence for this, but no standard anti-inflammatory agents are effective against insulin resistance.  The competing lipid overload hypothesis says that the enlarged fat cells leak fatty acids, causing DAGS to accumulate in muscle cells, which inhibit insulin signaling through nPKCs and block 
It must be finally noted that an inflammatory response is a normal body process and for good reason. A certain level of inflammatory response is needed to protect the body from invading organisms, especially bacteria, viruses, and parasites. An acute inflammatory response is needed to activate the healing process for burns, mediated by a range of MMPs.  In sprains or other ligament injuries, some inflammatory response is needed initially to initiate repair of the damage. In mechanical wounds, some inflammatory response is required for satisfactory wound healing and indeed anti-inflammatory drugs such as cortisone can impair healing when administered at the time of wounding. In fact, inflammation is too important to be dependent on a single pathway and so inflammation can be initiated by numerous different systems, and generally, if one fails or is thwarted, another can do some or the entire job.


State of the prior art/Predictability or unpredictability of the art: 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat or prevent which specific disease by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art.
in the instant Claims each inflammatory conditions listed above has a different mode of action and mechanism for treatment and/or prevention. The existence of these 
claimed invention is highly unpredictable as discussed below:
The present claims relate to the mechanism underlying the treatment of
the claimed diseased with the compounds of the instant invention. Although
the discovery of such a mechanism may be an important piece of scientific knowledge, it still needs to be turned into a practical application in the form of a specified actual treatment of the pathological conditions.
Additionally, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for biological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of the above listed diseases, whether or not the disease is affected by the agent set forth in the invention.  Additionally, there is no common mechanism by which all, or even most, inflammatory  diseases recited here arise. Accordingly, treatments for these diseases are normally tailored to the particular type of disease as there is no, and there can be no “magic bullet” against all inflammatory diseases  in general. The pathogenesis of each of these diseases are complex and different. The varied anatomic specificities of each of the disease need to
be considered. For a compound to be effective against inflammation generally is thus contrary to the present understanding of medical science. Thus, it is not reasonable for any agent to be able to treat inflammation generally.  That is, the skill is so low that no 
identifying those individuals who will develop said condition. While certain subjects may be considered at risk for particular conditions, there is no established methodology which would allow the skilled clinician to determine if a subject will develop a condition such as arthritis, Crohn’s disease, Cancer etc. for example.

Level of skill in the art
One of ordinary skill in the art knows that there is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, histamine, fibrin, some PDE4 isoenzymes, plasmin, thrombin, PAF, Mac-1, VLA-4, VLA-5, VLA-6, VCAM-1, LFA-1, ICAM-1, Prostaglandins and cyclic endoperoxides (particularly prostacycline, prostaglandin E2, and thromboxane A2), leukotrienes (especially LTB4, 
One of ordinary skill in the art also knows that there are many paradoxical features in the inflammation system, in which an agent can be either pro- or anti-inflammatory 
The amount of direction provided by the inventor.
 A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of inflammatory disorders as claimed.  While the applicants disclose in their studies that few of the claimed compounds inhibit PGE2 and inhibit NO production (Example 3-4),  the specification does not provide any working examples for the treatment of any inflammatory disorders  comprising administration of the composition to the subject as recited in the claimed method.  Although the specification discloses animal models demonstrating the effects of the compounds of the invention in particular conditions, said models provide insufficient evidence to support the instant claim of preventing and/or treating all inflammatory-related diseases  as the breadth of the 
ordinarily skilled artisan would reasonably accept that the instantly claimed compounds would provide a prophylactic effect in a nephrectomy, based upon the results of Example 3-4 of the specification; the ordinarily skilled artisan would reasonably accept that the instantly claimed compounds would provide an effect comparable to the NSAID indomethacin for the treatment of arthritis,  Any allegedly beneficial results observed therein would not necessarily be observed in other models of nephrotoxicity.  Regarding the prevention of said disorders more broadly, there is no evidence of record that would guide the skilled clinician to identify those who have the potential of developing any and all inflammatory-related disease and this would require extensive and potentially opened ended clinical research on healthy subjects. While the disclosed animal models indicate that a prophylactic administration of the compounds of the invention may provide a modicum of protection when administered within a few hours or a few days of the onset of a disorder, there is no evidence that administration of the claimed compounds would exert their protective effects when administered far in advance of any 
 The claims are drawn to specific dosage amounts and the  applicant has not demonstrated sufficient guidance provided in the form of administration profiles or treatment of representative number of inflammatory disease s or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of disorders claimed.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable art.  See MPEP § 2164.
Quantity of experimentation necessary:
  “Inflammatory disorders” are processes which can take place in virtually any part of the body.  There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction.   There are both chronic and acute forms of “inflammatory disorders”, most of which lack satisfactory treatment.  The intractability of these disorders is clear evidence that the skill level in this art is low relative to the difficulty of the task.  It would require undue experimentation for one of ordinary skill in the pertinent art to show that the claimed method is effective against the general class of inflammatory disorders claimed.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.

The Specification provides limited support, as noted above, for treatment of the full scope of inflammatory disorders as recited in claim 1-18.  The quantity of experimentation needed for one of ordinary skill in the art to practice the claimed method in the treatment of inflammatory disorders would be an undue burden to one skilled in the chemical art since the skilled artisan is given inadequate guidance for the reasons stated above.  
Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
Therefore, in view of the Wands factors as discussed above, e.g., the amount of guidance provided, the predictability of the art and the lack of working examples, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.  This discussion has established prima facie non-enablement.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Instant  claims 1-18 are drawn to a method for preventing and/or treating an inflammatory-related disease in a patient in need thereof, comprising administering to the patient a pharmacologically effective amount of a compound represented by Formula II: 
    PNG
    media_image2.png
    740
    838
    media_image2.png
    Greyscale

Claims 1-10 of ‘221 are drawn to a method for treating, in a human subject, a renal disorder, wherein said method comprises administering to a subject, who is in need of such treatment, a pharmacologically effective amount of a compound represented by instantly claimed  Formula II
Claims 1-12 of ‘518 are drawn to a method for preventing and/or slowing progression of and/or treating a fibrotic disease in a subject in need thereof, comprising the administration to the subject of a therapeutically effective amount of a compound represented by the instantly claimed formula II
Claims 1-26 of ‘802 are drawn to a method for slowing progression of and/or treating fibrosis in a subject having a fibrotic disease, wherein the fibrotic disease is selected from pulmonary fibrosis, liver fibrosis, skin fibrosis or cardiac fibrosis, and wherein said method comprises administering, to a subject having at least one of said 
Claims 1-20 of ‘258 are drawn to a method for slowing progression of and/or treating fibrosis in a subject having a fibrotic disease, wherein the fibrotic disease is pulmonary fibrosis, liver fibrosis, skin fibrosis or cardiac fibrosis, comprising the administration of a therapeutically effective amount of a compound represented by the instantly claimed formula II.
 Claims 14-19 of ‘779 are drawn to A method for slowing progression of, and/or treating, a fibrotic disease in a subject in need thereof, wherein the method comprises providing the kit of claim 1, and administering to the subject the pharmaceutical composition, (the Kit comprises composition of compound of instantly claimed formula II.
Claims 1-12 of ‘882 are drawn to a method for inhibiting tumor cell migration and establishment of metastasis in a subject suffering from cancer, wherein said method comprises administering to the subject a compound  of instantly claimed formula II.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1-12 are generic to all that is recited in the claims 

Conclusion
Claims 1-18 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629